DETAILED ACTION
Applicants’ arguments, filed 18 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The instant claims recite an IgE mediated related disease. The abbreviation “IgE” is a well-known abbreviation which refers to “immunoglobulin type E.” The instant specification defines the following diseases as IgE mediated related diseases, as of page 6, lines 18-20 of the specification, relevant text reproduced below.

    PNG
    media_image1.png
    89
    669
    media_image1.png
    Greyscale

As such, the examiner understands that the instant specification defines the above-mentioned diseases as IgE mediated diseases.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876).
Skokos et al. (hereafter referred to as Skokos) is drawn to the mitogenic activity of immune cells mediated by exosomes, as of Skokos, page 868, title and abstract. Skokos teaches the following on page 875, right column, relevant text highlighted by the examiner.

    PNG
    media_image2.png
    154
    572
    media_image2.png
    Greyscale

Allergy is understood to be an IgE mediated disorder, and down-regulating allergic responses is understood to treat an IgE mediated disorder. The exosomes of Skokos are sized between 60 nm and 100 nm in diameter, as of Skokos, page 868, title and abstract. Skokos teaches serum free medium, as of Skokos, page 868, abstract; this is understood to be a pharmaceutically acceptable carrier.
As to claim 18, Skokos is not understood to be anticipatory because, while Skokos suggests administering mast cell exosomes to down-regulate allergic response, Skokos does not actually teach an embodiment wherein the mast cell exosome is administered to a patient in combination with a pharmaceutically acceptable carrier. Nevertheless, together these would provide a composition as claimed instantly. While the prior art teaches all of the claimed components, the prior art is not anticipatory insofar as these components must be selected from various lists/locations in the prior art reference. It would have been prima facie obvious; however, to have selected the recited components from various lists/locations in the prior art reference and to have combined them together. This is because such a modification would have represented nothing more than the predictable use of prior art components according to their established functions. Combining separate prior art components (from a single prior art reference) according to known methods to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A. See also MPEP 2123.
As to claim 18, the claim recites that the mast cell exosome is formed by the secretion of cultured mast cells. As best understood by the examiner, Skokos teaches exosomes formed from cultured bone marrow derived mast cells, as of Skokos, page 868, abstract.
As to claims 18, the claim requires that the exosome comprise FcεRI protein on the outer surface. As to claim 19, the requirements of this claim differ from those of claim 18 in that claim 19 requires that the FcεRI protein on the outer surface is in a substantially unbound state. Skokos is silent as to the presence of FcεRI protein. Nevertheless, the composition used in the method of Skokos is made from bone marrow derived mast cells, which is the same ingredient from which the composition used in instant application was made, as the instant specification on page 14. As such, the skilled artisan would have expected that the exosomes used in the method of Skokos would have had substantially unbound FcεRI protein even if this property was not recognized by Skokos. The discovery of a previously unappreciated property of a prior art composition (e.g. the presence of substantially unbound FcεRI protein in exosomes of bone marrow derived mast cells), or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP 2112(I).


Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876) as evidenced by Fiebiger et al. (US 20130045236 A1).
Skokos suggests down-regulating an allergic response using mast cell exosomes. See the rejection above over Skokos by itself.
For the purposes of this rejection, the examiner understands that Skokos does not teach that the mast cell exosomes comprise FcεRI protein on the outer surface, wherein said protein is in a substantially unbound state.
Fiebiger et al. (hereafter referred to as Fiebiger) is drawn to use of soluble FcεRI for treating IgE mediated disorders. Fiebiger teaches that FcεRI is expressed “exclusively” on the surface of basophils and mast cells, as of Fiebiger, paragraph 0003 and 0043-0044. Said FcεRI appears to be present on both mast cells themselves and exosomes formed therefrom, as of Fiebiger, paragraph 0054.
Fiebiger differs from the claimed invention because Fiebiger appears to teach removal of exosomes, as of Fiebiger, paragraph 0143. Therefore, Fiebiger does not appear to use the exosomes in order to treat a disease.
Nevertheless, the teachings of Fiebiger would appear to support the position that the mast cell exosomes of Skokos would have inherently comprised FcεRI even if this property was not recognized by Skokos. The claiming of an unknown property (e.g. the presence of soluble FcεRI) which is inherently present in the prior art (the mast cell exosomes used in the method of Skokos) does not necessarily make the claim patentable. See MPEP 2112(I).

Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously presented rejections, as of applicant’s response on 18 May 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response on page 5, applicant argues that Skokos does not measure IgE levels at all, so it is not clear why a person having ordinary skill would have used the teachings of Skokos to down-regulate IgE-mediated allergic response let alone to do so with a reasonable expectation of success.
This is not persuasive. As pointed out above, Skokos teaches the following on page 875, right column, relevant text highlighted by the examiner.

    PNG
    media_image2.png
    154
    572
    media_image2.png
    Greyscale

As best understood by the examiner, applicant appears to be arguing that there would not have been a reasonable expectation of success that the mast cell exosomes of Skokos would have down-regulated allergic response because Skokos does not present data showing this. To the extent that applicant argues that the above teaching of Skokos fails to provide the required reasonable expectation of success (and it is not entirely clear to the examiner that applicant is arguing this), this argument is not persuasive. Obviousness requires a reasonable expectation of success, not absolute predictability. See MPEP 2143.02, especially 2143.02(II). To the extent that applicant is arguing that because Skokos uses the word “may” that there is no reasonable expectation of success, this argument is not persuasive. The skilled artisan would have been motivated to have tried using mast cell exosomes to have down-regulated allergic responses in view of the above teaching. See MPEP 2143, Exemplary Rationale E, regarding prima facie obviousness based upon “obvious to try.”
Applicant then argues that figure 3 shows that there are unexpected results associated with the instant application. Figure 3 is reproduced below.

    PNG
    media_image3.png
    327
    452
    media_image3.png
    Greyscale

The groups in the above-reproduced figure appear to be as follows, as of the instant specification on page 9, lines 14-20.

    PNG
    media_image4.png
    214
    704
    media_image4.png
    Greyscale

As such, the above-reproduced data appear to show that mice challenged with an allergen (OVA) have less allergic response when treated with mast cell exosomes (Groups C-E) than when not treated with mast cell exosomes (Group B). However, expected beneficial results are evidence of obviousness. See MPEP 716.02(II). In this case, the result in figure 3 appear to be drawn to what the skilled artisan would have expected based upon the teachings of Skokos, page 875, right column, text reproduced above.
Applicant made various arguments regarding treatment with IL-4 (interleukin 4), as of applicant’s response, page 6, second paragraph. On the whole, these arguments are not understood by the examiner. Nevertheless, to the extent that applicant is arguing that Skokos fails to teach IL-4 treatment, this argument is not persuasive. This is because the claims neither require nor exclude treatment with IL-4. As such, applicant’s arguments relate to subject matter not actually required by the claims and are therefore unpersuasive. See MPEP 2145(VI).
In applicant’s response, page 6, beginning of last paragraph, applicant argues the following.

    PNG
    media_image5.png
    51
    640
    media_image5.png
    Greyscale

Looking to the instant specification, the instant specification states the following, as of page 9, lines 4-7, relevant text reproduced below.

    PNG
    media_image6.png
    121
    689
    media_image6.png
    Greyscale

As such, applicant’s argument appears to be the following:
The mast cell exosomes of Skokos are functionally the same as those derived from mast cell line P815 (despite not actually being derived from this cell line).
Mast cell exosomes derived from P815 do not express FcεRI.
Therefore, the mast cell exosomes of Skokos do not express FcεRI.
The examiner takes the position that if, purely en arguendo, applicant provided evidence that the mast cell exosomes of Skokos do not express FcεRI, then such evidence may be sufficient to overcome the applied obviousness rejections. This is because the instant claims require that the exosome comprises FcεRI, and if applicant were to show that the exosomes of Skokos did not comprise FcεRI, then this would be sufficient to overcome the applied rejection.
However, the rejection over Skokos has not been withdrawn because applicant has not provided the required evidence showing that the mast cell exosomes of Skokos do not comprise FcεRI. As an initial matter, the arguments on page 6, second paragraph of applicant’s response, are not understood by the examiner; and therefore, the examiner cannot take the position that these arguments show that the mast cell exosomes of Skokos do not comprise FcεRI. Furthermore, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II) and 2145(I). Evidence in the record (e.g. in the form of a declaration under 37 C.F.R. 1.132) is needed in order to show that the mast cell exosomes of Skokos do not comprise FcεRI.
With regard to the rejection over Skokos as evidenced by Fiebiger, applicant presents arguments relating to this rejection on the top of page 7 of applicant’s response. Applicant argues that Fiebiger teaches away from the claimed invention by teaching removal of exosomes. This is not persuasive. Fiebiger is cited as an evidentiary reference, and not part of the statement of rejection. Fiebiger is cited by the examiner in order to show that a characteristic not disclosed by Skokos would have been inherent in Skokos. See e.g. MPEP 2131.01(III), wherein a second reference cited for this purpose is permitted even in an anticipation rejection. Fiebiger was not cited in order to anticipate or render obvious the claimed invention; in contrast, Fiebiger was cited in order to show that there would have been a reasonable expectation that a characteristic not disclosed by Skokos would have been inherent in Skokos. As such, Fiebiger does not teach away from the claimed invention.
Applicant then argues that the cell type in Fiebiger is a form of melanoma cell known as “MelJuso”, which differs from mast cells. The examiner does not disagree that the embodiments of Fiebiger are drawn to “MelJuso” cells. Nevertheless, Fiebiger provides teachings regarding mast cells and FcεRI as of paragraphs 0003, 0043-0044, and 0054. These teachings are relevant to determining the state of the art regardless of the fact that the embodiments of Fiebiger pertains to MelJuso cells. Patents are relevant as prior art for all they contain, not only the examples and embodiments. See MPEP 2123.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an allergic disease, does not reasonably provide enablement for treating a different disease within the scope of the required “IgE mediated disease” that is not an allergic disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level

The invention relates to a method of treating a disease using exosomes derived from mast cells as the therapeutic agent. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Skokos et al. (The Journal of Immunology, Vol. 166, 2001, pages 868-876), which was cited in the obviousness rejection above. Skokos is drawn to the mitogenic activity of immune cells mediated by exosomes, as of Skokos, page 868, title and abstract. Skokos teaches the following on page 875, right column, relevant text highlighted by the examiner.

    PNG
    media_image2.png
    154
    572
    media_image2.png
    Greyscale

Allergy is understood to be an IgE mediated disorder, and down-regulating allergic responses is understood to treat an IgE mediated disorder.
Nevertheless, there is no indication in Skokos that mast cell exosomes could have treated the full scope of autoimmune diseases, cardiovascular diseases, and nephrotic diseases, which the instant specification defines as IgE mediated related diseases without undue experimentation.
		

The breadth of the claims
The instant claims are especially broad because the phrase “IgE mediated related diseases” which is recited by the instant claims is broadly defined as being drawn to allergic diseases, autoimmune diseases, cardiovascular diseases, and nephrotic diseases. This is a broad scope of different diseases with different etiologies which would have been expected to have responded differently to different therapies. For example, medications and treatments available in the art for treating allergies differ from those used to treat cardiovascular diseases, as allergy shots are not administered for cardiovascular diseases. As such, as the diseases within the scope of the recited phrase “IgE mediated related diseases” would necessitate different treatment modalities, there would have been no expectation that success at treating one type of disease would have enabled the skilled artisan to have treated a different type of disease.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
The instant specification provides an example in which mice were inflicted with allergic asthma and mast cell exosomes were administered to said mice. The results are presented in at least figure 3, which is partially reproduced below.

    PNG
    media_image7.png
    128
    451
    media_image7.png
    Greyscale

Bar “A” refers to mice who do not have allergic asthma. Bar “B” refers to mice who have allergic asthma and were not treated with mast cell derived exosomes. Bars “C”, “D”, and “E” refer to mice who have allergic asthma and were treated with mast cell derived exosomes. As such, the above-reproduced data would appear to indicate that treatment with mast cell derived exosomes results in the reduction of serum IgE and histamine, wherein both IgE and histamine are part of the allergic response and are not desired.
Nevertheless, the instant specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for treatment of diseases other than allergy that are within the claim scope, such as autoimmune disease, cardiovascular disease, or nephrotic disease.

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be predictably used to have treated the full scope of diseases recited by the instant claims. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

5. Enabled Subject Matter:
Claims 18-19 could be amended to overcome the applied rejection for lack of enablement by amending the claims to recite “wherein the IgE-mediated related disease is an allergic disease.” This is because, in view of both the prior art and the instant specification, the disclosure would have enabled the skilled artisan to have treated an allergic disease by administering the recited mast cell exosomes. The examiner clarifies that, while this proposed amendment would overcome the applied rejection under 35 U.S.C. 112(a) for lack of enablement, this proposed amendment would not overcome the above rejection on the grounds of obviousness.

Response to Arguments Regarding Rejection Under 35 U.S.C. 112(a)
Applicant has provided arguments regarding the previously presented rejections, as of applicant’s response on 18 May 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Prior to addressing the substantive components of applicant’s arguments, the examiner notes that applicant has cited various art references in applicant’s response, as of at least page 8, relevant text reproduced below.

    PNG
    media_image8.png
    105
    642
    media_image8.png
    Greyscale

These references have not been made of record, e.g. in an information disclosure statement (IDS) or as an exhibit. As such, applicant’s arguments are understood to be incomplete, as these references have not been provided. Nevertheless, in order to achieve compact prosecution, the examiner has substantively responded to applicant’s arguments to the extent possible in the absence of the above-mentioned references having been provided.
Additionally, prior to addressing applicant’s arguments, the examiner takes the position that either applicant may have misunderstood the examiner’s claim interpretation or that applicant is disputing the examiner’s claim interpretation. The following arguments have been presented in support of this position.
The examiner previously set forth an interpretation of the phrase “IgE mediated related disease” as of pages 2-3 in the office action on 18 February 2022. In the section of the office action related to claim interpretation, the examiner took the position that applicant had redefined the phrase “IgE mediated related disease” in a manner that may be different from the ordinary definition of the phrase. The examiner notes here that applicants may be their own lexicographer, and it appears to the examiner that applicant was doing so here. See MPEP 2111.01(IV).
As such, it was the examiner’s understanding that applicant had defined the phrase “IgE mediated related disease” to include an allergic disease, an autoimmune disease, a cardiovascular disease, a nephrotic syndrome, and a combination thereof. Such diseases include the full scope of autoimmune disease such as lupus, Graves disease, rheumatoid arthritis, multiple sclerosis, Addison’s disease, and many other diseases. Such diseases include the full scope of cardiovascular diseases such as myocardial infarction, aortic stenosis, arrhythmias, and other cardiovascular diseases. 
Applicant then argues the following on page 7, bottom paragraph, relevant text reproduced below.

    PNG
    media_image9.png
    83
    662
    media_image9.png
    Greyscale

In response, the examiner takes the position that the instant claims are drawn to treating a wide range of diseases, including but not limited to autoimmune diseases such as lupus, Graves disease, rheumatoid arthritis, multiple sclerosis, Addison’s disease and cardiovascular diseases such as myocardial infarction, aortic stenosis, and arrhythmias. These diseases are well-known to have complicated etiologies and to be very difficult to treat. Nothing in the instant specification indicates that the claimed method would have been capable of treating e.g. lupus, Graves disease, rheumatoid arthritis, multiple sclerosis, Addison’s disease, myocardial infarction, aortic stenosis, and arrhythmias. There is no indication that the method of inhibiting IgE, as disclosed in example 3, would have been able to have treating the full scope of the above-mentioned diseases.
On page 8 of applicant’s response, applicant argues that the marketed drug omalizumab is a marketed anti-IgE antibody with a similar mechanism to the instantly claimed invention. Applicant argues that the claimed invention would have been enabled for treating the disease that omalizumab is capable of treating.
In response, the examiner performed a search for omalizumab on Medline Plus. See Medline Plus (https://medlineplus.gov/druginfo/meds/a603031.html accessed 24 May 2022, pages 1-6). Medline Plus, page 2, teaches the following in regard to omalizumab, with the relevant text reproduced below.

    PNG
    media_image10.png
    172
    928
    media_image10.png
    Greyscale

As such, Medline Plus indicates that omalizumab is useful for treating allergic asthma, nasal polyps, and chronic hives. Nothing in the above-reproduced text indicates that omalizumab is capable of treating the full scope of autoimmune diseases and cardiovascular diseases such as e.g. lupus, Graves disease, rheumatoid arthritis, multiple sclerosis, Addison’s disease, myocardial infarction, aortic stenosis, and arrhythmias. As such, even if, purely en arguendo, the claimed method was capable of treating the same diseases that omalizumab is capable of treating, this would still fail to enable the full scope of the claimed method. With regard to the cited references, the examiner notes that as these references have not been provided to the file record, they cannot be substantively considered at this time.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612